Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of September 27, 2018, by and
among AXSOME THERAPEUTICS, INC., a Delaware corporation (the “Company”), and the
investors identified on Schedule I hereto (each, an “Investor” and collectively,
the “Investors”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investors, and the Investors wish to buy from the Company,
the shares listed on Schedule I hereto (the “Purchase Shares”) of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”), at a price of
$3.00 per Purchase Share, for a minimum aggregate purchase price of $3 million
and no more than $10 million.

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors hereby
agree as follows:

 

1.                                      CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “Bankruptcy Law” means Title 11, U.S. Code,
or any similar federal or state law for the relief of debtors.

 

(b)                                 “Base Prospectus” means the Company’s final
base prospectus, dated December 16, 2016, a preliminary form of which is
included in the Registration Statement, including the documents incorporated by
reference therein.

 

(c)                                  “Business Day” means any day on which the
Principal Market is open for trading, including any day on which the Principal
Market is open for trading for a period of time less than the customary time.

 

(d)                                 “Confidential Information” means any
information disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, prototypes, samples, plant and equipment), which
is designated as “Confidential,” “Proprietary” or some similar designation.
Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Business Days after the initial disclosure. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party
without confidential restriction at the time of disclosure by the disclosing
party as shown by the receiving party’s files and records immediately prior to
the time of disclosure; (iv) is obtained by the receiving party from a third
party without a breach of such third party’s obligations of confidentiality;
(v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Confidential Information, as shown by
documents and other competent evidence in the receiving party’s possession; or
(vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of

 

--------------------------------------------------------------------------------


 

such requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(e)                                  “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

(f)                                   “DTC” means The Depository Trust Company,
or any successor performing substantially the same function for the Company.

 

(g)                                  “DWAC Shares” means shares of Common Stock
that are (i) issued in electronic form, (ii) freely tradable and transferable
and without restriction on resale and (iii) timely credited by the Company to
the Investor or its designee’s specified Deposit/Withdrawal at Custodian (DWAC)
account with DTC under its Fast Automated Securities Transfer (FAST) Program or
any similar program hereafter adopted by DTC performing substantially the same
function.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

(i)                                     “Initial Prospectus Supplement” means
the prospectus supplement of the Company dated September 27, 2018 relating to
the Purchase Shares, including the accompanying Base Prospectus, to be prepared
and filed by the Company with the SEC pursuant to Rule 424(b)(5) under the
Securities Act and in accordance with Section 5(a) hereof, together with all
documents and information incorporated therein by reference.

 

(j)                                    “Material Adverse Effect” means any
material adverse effect on (i) the enforceability of any Transaction Document,
(ii) the results of operations, assets, business or financial condition of the
Company and its Subsidiaries, taken as a whole, other than any material adverse
effect that resulted primarily from (A) any change in the United States or
foreign economies or securities or financial markets in general that does not
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, (B) any change that generally affects the industry in which the Company
and its Subsidiaries operate that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (C) any change arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, (D) any action taken by the Investor, its affiliates or its
successors and assigns with respect to the transactions contemplated by this
Agreement, (E) the effect of any change in applicable laws or accounting
rules that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (F) any change resulting from compliance with
terms of this Agreement or the consummation of the transactions contemplated by
this Agreement, or (G) any change, in and of itself, in the Company’s stock
price or trading volume from and after the date hereof (provided, however, that
the facts and circumstances underlying any such change may, except as may be
provided in subsections (A), (B), (C) (D), (E) or (F) of this definition, be
considered in determining whether a Company Material Adverse Effect has
occurred), or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

(k)                                 “Person” means an individual or entity
including but not limited to any limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(l)                                     “Principal Market” means The Nasdaq
Global Market (or any nationally recognized successor thereto); provided,
however, that in the event the Company’s Common Stock is ever listed or

 

2

--------------------------------------------------------------------------------


 

traded on The Nasdaq Capital Market, The Nasdaq Global Select Market, the New
York Stock Exchange, the NYSE American, the NYSE Arca, the OTC Bulletin Board,
or the OTCQX or the OTCQB operated by the OTC Markets Group, Inc. (or any
nationally recognized successor to any of the foregoing), then the “Principal
Market” shall mean such other market or exchange on which the Company’s Common
Stock is then listed or traded.

 

(m)                             “Prospectus” means the Base Prospectus, as
supplemented by any Prospectus Supplement (including the Initial Prospectus
Supplement), including the documents and information incorporated by reference
therein.

 

(n)                                 “Prospectus Supplement” means any prospectus
supplement to the Base Prospectus (including the Initial Prospectus Supplement)
filed with the SEC pursuant to Rule 424(b) under the Securities Act in
connection with the transactions contemplated by this Agreement, including the
documents and information incorporated by reference therein.

 

(o)                                 “Registration Statement” means the effective
registration statement on Form S-3 (Commission File No. 333-214859) filed by the
Company with the SEC pursuant to the Securities Act for the registration of
shares of its Common Stock, including the Purchase Shares, and certain other
securities, as such Registration Statement has been or may be amended and
supplemented from time to time, including all documents filed as part thereof or
incorporated by reference therein, and including all information deemed to be a
part thereof at the time of effectiveness pursuant to Rule 430B of the
Securities Act, including any comparable successor registration statement filed
by the Company with the SEC pursuant to the Securities Act for the registration
of shares of its Common Stock, including the Purchase Shares.

 

(p)                                 “SEC” means the U.S. Securities and Exchange
Commission.

 

(q)                                 “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.

 

(r)                                    “Subsidiary” means any Person the Company
wholly-owns or controls, or in which the Company, directly or indirectly, owns a
majority of the voting stock or similar voting interest, in each case that would
be disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under
the Securities Act.

 

(s)                                   “Transaction Documents” means,
collectively, this Agreement and the schedules and exhibits hereto, and each of
the other agreements, documents, certificates and instruments entered into or
furnished by the parties hereto in connection with the transactions contemplated
hereby and thereby.

 

(t)                                    “Transfer Agent” means American Stock
Transfer & Trust Company, LLC, or such other Person who is then serving as the
transfer agent for the Company in respect of the Common Stock.

 

2.                         PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company
desires to sell to the Investor, and the Investor desires to purchase from the
Company, the Purchase Shares as follows:

 

(a)                                 Purchase of Common Stock.  Upon the
satisfaction of the conditions set forth in Sections 7 and 8 hereof (the
“Closing” and the date of satisfaction of such conditions the “Closing Date”),
the Investors shall purchase the number of Purchase Shares set forth opposite
their respective names on Schedule I hereto, at a price of $3.00 per Purchase
Share.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Payment of Purchase Price.   Each of the
Investors shall pay the amount of cash for the number of Purchase Shares it is
purchasing hereunder set forth opposite its name on Schedule I hereto to the
Company as full payment for all of the Purchase Shares to be purchased by it
hereunder by wire transfer of immediately available funds on the same Business
Day that such Investor receives verbal or written confirmation of delivery from
the Transfer Agent of all of the Purchase Shares being purchased by such
Investor as DWAC Shares, if all of such Purchase Shares are so received by such
Investor before 1:00 p.m., Eastern time, or, if any of such Purchase Shares are
received by such Investor after 1:00 p.m., Eastern time, the next Business Day.
All payments made under this Agreement shall be made in lawful money of the
United States of America or wire transfer of immediately available funds to the
account designated by the Company by written notice to each of the Investors
prior to the date of this Agreement.

 

(c)                     Beneficial Ownership Limitation.  Notwithstanding
anything to the contrary contained in this Agreement, the Company shall
not issue or sell, and none of the Investors shall purchase or acquire, any
shares of Common Stock under this Agreement which, when aggregated with all
other shares of Common Stock then beneficially owned by such Investor and its
respective affiliates (as calculated pursuant to Section 13(d) of the Exchange
Act and Rule 13d-3 promulgated thereunder) would result in the beneficial
ownership by such Investor and its respective affiliates of more than 4.99% of
the then issued and outstanding shares of Common Stock (the “Beneficial
Ownership Limitation”).

 

3.                         INVESTORS’ REPRESENTATIONS AND WARRANTIES.

 

Each Investor, severally and only with respect to itself and not jointly,
represents and warrants to the Company that as of the date hereof and as of the
Closing Date:

 

(a)                                 Organization, Authority. Such Investor is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, with the requisite power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.

 

(c)                                  Accredited Investor Status.  Such Investor
is an “accredited investor” as that term is defined in Rule 501(a)(3) of
Regulation D promulgated under the Securities Act.

 

(d)                                 Information.  Such Investor understands that
its investment in the Purchase Shares involves a high degree of risk.  Such
Investor (i) is able to bear the economic risk of an investment in the Purchase
Shares including a total loss thereof, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Purchase Shares and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and
others matters related to an investment in the Purchase Shares.  Neither such
inquiries nor any other due diligence investigations conducted by such Investor
or its representatives shall modify, amend or affect such Investor’s right to
rely on the Company’s representations and warranties contained in Section 4
below. Such Investor has sought such accounting, legal and tax advice from its
own independent advisors as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Purchase Shares.

 

(e)                                  No Governmental Review.  Such Investor
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Purchase Shares or the fairness or suitability of an investment in the
Purchase Shares nor have such authorities passed upon or endorsed the merits of
the offering of the Purchase Shares.

 

(f)                                   Validity; Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of such
Investor and is a valid and binding agreement of such Investor enforceable

 

4

--------------------------------------------------------------------------------


 

against the Investor in accordance with its terms, subject as to enforceability
to general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(g)                                  Residency.  Such Investor is a resident of
the state set forth opposite such Investor’s name on Schedule I hereto.

 

(h)                                 No Short Selling.  Such Investor represents
and warrants to the Company that (i) at no time since the time such Investor was
first contacted by the Company regarding the transactions contemplated hereby
has such Investor or any of its agents, representatives or affiliates engaged in
or effected, in any manner whatsoever, directly or indirectly, any (A) “short
sale” (as such term is defined in Rule 200 of Regulation SHO of the Exchange
Act) of the Common Stock or (B) hedging transaction, which establishes a net
short position with respect to the Common Stock, and (ii) neither such Investor
nor any of its agents, representatives or affiliates shall engage in any of the
aforementioned transactions in clause (i) hereof during the period beginning on
the date of this Agreement and ending on the Closing Date.

 

(i)                                     No additional Shares.  Except as
otherwise disclosed in writing by each Investor, as applicable, to the Company,
none of the Investors beneficially own any securities of the Company prior to
the date of this Agreement.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to the Investors that, except as set forth
in the disclosure schedules attached hereto, which exceptions shall be deemed to
be a part of the representations and warranties made hereunder, as of the date
hereof and as of the Closing Date:

 

(a)                                 Organization and Qualification. The Company
and each of its Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any of its
Subsidiaries is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and its Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.  The Company has no Subsidiaries except as set forth
on Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2017.

 

(b)                                 Authorization; Enforcement; Validity. 
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and each of the other
Transaction Documents, and to issue the Purchase Shares in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement and
each of the other Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Purchase Shares pursuant to this Agreement, have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement has been and each of the other Transaction
Document shall be on the Closing Date, duly executed and delivered by the
Company and (iv) this Agreement constitutes, and each other Transaction Document
upon its execution on behalf of the Company on the Closing Date, shall on the
Closing Date constitute, the valid and binding obligations of

 

5

--------------------------------------------------------------------------------


 

the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors of the Company has approved the
resolutions (the “Signing Resolutions”) substantially in the form provided to
the Investor to authorize this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby.  The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any respect.  The Company has delivered to the Investor a true and correct copy
of minutes of a meeting of the Board of Directors of the Company at which the
Signing Resolutions were duly adopted by the Board of Directors or a unanimous
written consent adopting the Signing Resolutions executed by all of the members
of the Board of Directors of the Company.  Except as set forth in this
Agreement, no other approvals or consents of the Company’s Board of Directors,
any authorized committee thereof, and/or stockholders is necessary under
applicable laws and the Company’s Certificate of incorporation and/or Bylaws to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Purchase Shares.

 

(c)                                  Capitalization.  As of the date hereof, the
authorized capital stock of the Company is set forth in the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2018.  Except as disclosed in
the SEC Documents (as defined below), (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act, (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Purchase Shares as described in this Agreement and (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement.  The Company has furnished to the Investor true
and correct copies of the Company’s certificate of incorporation, as amended and
as in effect on the date hereof (the “Certificate of incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and summaries of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto that are not disclosed
in the SEC Documents.

 

(d)                                 Issuance of Purchase Shares.  Upon issuance
and payment therefor in accordance with the terms and conditions of this
Agreement, the Purchase Shares shall be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens, charges, restrictions,
rights of first refusal and preemptive rights with respect to the issue thereof,
and will be issued in compliance with all federal and state securities laws,
with the holders being entitled to all rights accorded to a holder of shares of
Common Stock. The Purchase Shares are being issued pursuant to the Registration
Statement and the issuance of the Purchase Shares has been registered by the
Company pursuant to the Securities Act.  Upon receipt of the Purchase Shares,
the Investor will have good and marketable title to such Purchase Shares and
such Purchase Shares will be immediately freely tradable.

 

6

--------------------------------------------------------------------------------


 

(e)                                  No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Purchase Shares) will not (i) result in
a violation of the Certificate of incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its Subsidiaries) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect. 
Neither the Company nor its Subsidiaries is in violation of any term of or in
default under its Certificate of incorporation, any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company or Bylaws or their organizational charter or bylaws, respectively. 
Neither the Company nor any of its Subsidiaries is in violation of any term of
or is in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
conflicts, defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
required under the Securities Act or applicable state securities laws and the
rules and regulations of the Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  Except as set forth elsewhere in this
Agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Closing Date.  Except as disclosed in
the SEC Documents, since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market, other than notices with respect to listing of additional shares of
Common Stock and other routine correspondence. Except as disclosed in the SEC
Documents, the Principal Market has not commenced any delisting proceedings
against the Company.

 

(f)                                   SEC Documents; Financial Statements. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension.  As of their respective
dates and to the Company’s knowledge, the SEC Documents complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.   None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the

 

7

--------------------------------------------------------------------------------


 

time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as set forth in the SEC
Documents, the Company has received no notices or correspondence from the SEC
for the one year preceding the date hereof.  To the Company’s knowledge, the SEC
has not commenced any enforcement proceedings against the Company.

 

(g)                                  Absence of Certain Changes.  Except as
disclosed in the SEC Documents, since December 31, 2017, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries.  The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

(h)                                 Absence of Litigation. There is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(i)                                     Acknowledgment Regarding Investors’
Status.  The Company acknowledges and agrees that each of the Investors are
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that none of the Investors are acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by any of the Investors or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Investor’s purchase of the Purchase Shares.  The Company
further represents to each of the Investors that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and advisors.

 

(j)                                    No Integrated Offering.  Neither the
Company, nor or any of its affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Purchase Shares to be integrated with prior offerings by
the Company in a manner that would require stockholder approval pursuant to the
rules of the Principal Market on which any of the securities of the Company are
listed or designated. The issuance and sale of the Purchase Shares hereunder
does not contravene the rules and regulations of the Principal Market.

 

(k)                              Intellectual Property Rights.  The Company and
its Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted.  None of the Company’s material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
have expired or terminated, or, by the terms and conditions thereof, could
expire or terminate within two years from the date of this Agreement.  Except as
disclosed

 

8

--------------------------------------------------------------------------------


 

in the SEC Documents, the Company and its Subsidiaries do not have any knowledge
of any infringement by the Company or its Subsidiaries of any material
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others, and there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.

 

(l)                                     Environmental Laws.  The Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(m)                             Title.  Except as set forth in the SEC
Documents, the Company and its Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(n)                                 Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Company and its Subsidiaries, taken as a whole.

 

(o)                                 Regulatory Permits.  The Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
any such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

 

(p)                                 Tax Status.  The Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all

 

9

--------------------------------------------------------------------------------


 

taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply. 
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

(q)                                 Transactions With Affiliates.   Except as
set forth in the SEC Documents, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(r)                                    Application of Takeover Protections.  The
Company and its board of directors have taken or will take prior to the Closing
Date all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to any of the Investors as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Purchase Shares and the Investors’ ownership of the
Purchase Shares.

 

(s)                                   Disclosure.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents that will be timely publicly disclosed by the Company, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Investor’s or its agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information which is not otherwise disclosed in the Registration Statement or
any Prospectus Supplement.   The Company understands and confirms that each of
the Investors will rely on the foregoing representation in effecting purchases
and sales of securities of the Company.  All of the disclosure furnished by or
on behalf of the Company to the Investor regarding the Company, its business and
the transactions contemplated hereby, including the disclosure schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that none of the Investors
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof and, in that case, only with respect to such Investor and not
with respect to any other Investor.

 

(t)                                    Foreign Corrupt Practices.   Neither the
Company, nor to the knowledge of the Company, any agent or other Person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose

 

10

--------------------------------------------------------------------------------


 

fully any contribution made by the Company (or made by any Person acting on its
behalf of which the Company is aware) which is in violation of law, or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

(u)                                 Registration Statement.  The Company has
prepared and filed with the SEC in accordance with the provisions of the
Securities Act the Registration Statement. The Registration Statement was
declared effective by order of the SEC on December 16, 2016. The Registration
Statement is effective pursuant to the Securities Act and available for the
issuance of the Purchase Shares thereunder, and the Company has not received any
written notice that the SEC has issued or intends to issue a stop order or other
similar order with respect to the Registration Statement or the Prospectus or
that the SEC otherwise has (i) suspended or withdrawn the effectiveness of the
Registration Statement or (ii) issued any order preventing or suspending the use
of the Prospectus or any Prospectus Supplement, in either case, either
temporarily or permanently or intends or has threatened in writing to do so. The
“Plan of Distribution” section of the Prospectus permits the issuance of the
Purchase Shares under the terms of this Agreement. At the time the Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the Closing
Date, complied and will comply in all material respects with the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that this representation and warranty does not apply to
statements in or omissions from any Prospectus Supplement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.
The Company meets all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Purchase Shares contemplated by this Agreement in reliance on General
Instruction I.B.1. of Form S-3, and the SEC has not notified the Company of any
objection to the use of the form of the Registration Statement pursuant to
Rule 401(g)(1) of the Securities Act. The Company hereby confirms that the
issuance of the Purchase Shares to the Investor pursuant to this Agreement would
not result in non-compliance with the Securities Act or any of the General
Instructions to Form S-3. The Registration Statement, as of its effective date,
meets the requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities
Act. At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act) relating to any of the Purchase
Shares, the Company was not and is not an Ineligible Issuer (as defined in
Rule 405 of the Securities Act).  The Company has not distributed any offering
material in connection with the offering and sale of any of the Purchase Shares,
and, until none of the Investors hold any of the Purchase Shares, shall not
distribute any offering material in connection with the offering and sale of any
of the Purchase Shares, to or by any of the Investors, in each case, other than
the Registration Statement or any amendment thereto, the Prospectus or any
Prospectus Supplement required pursuant to applicable law or the Transaction
Documents. The Company has not made, and agrees that unless it obtains the prior
written consent of each of the Investors it will not make, an offer relating to
the Purchase Shares that would constitute a “free writing prospectus” as defined
in Rule 405 under the Securities Act. The Company shall comply with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
such free writing prospectus consented to by each of the Investors, including in
respect of timely filing with the SEC, legending and record keeping.

 

11

--------------------------------------------------------------------------------


 

(v)                                 DTC Eligibility.  The Company, through the
Transfer Agent, currently participates in the DTC Fast Automated Securities
Transfer (FAST) Program and the Common Stock can be transferred electronically
to third parties via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(w)                               Sarbanes-Oxley. The Company is in compliance
in all material respects with all provisions of the Sarbanes-Oxley Act of 2002,
as amended, which are applicable to it as of the date hereof.

 

(x)                                 Certain Fees. No brokerage or finder’s fees
or commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. None of the Investors shall have any obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section 4(x) that may be due in connection
with the transactions contemplated by the Transaction Documents.

 

(y)                                 Investment Company. The Company is not
required to be registered as, and immediately after receipt of payment for the
Purchase Shares will not be required to be registered as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(z)                                  Listing and Maintenance Requirements. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock pursuant
to the Exchange Act nor has the Company received any notification that the SEC
is currently contemplating terminating such registration. Except as disclosed in
the SEC Documents, the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market. Except as disclosed in the SEC Documents, the Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

 

(aa)                          Accountants.  The Company’s accountants are set
forth in the SEC Documents and, to the knowledge of the Company, such
accountants are an independent registered public accounting firm as required by
the Securities Act.

 

(bb)                          No Market Manipulation. The Company has not, and
to its knowledge no Person acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Purchase Shares, (ii) sold, bid for, purchased, or, paid
any compensation for soliciting purchases of, any of the Purchase Shares, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company.

 

(cc)                            Shell Company Status. The Company is not
currently, and has never been, an issuer identified in Rule 144(i)(1) under the
Securities Act.

 

5.                                      COVENANTS.

 

(a)                                 Filing of Current Report and Initial
Prospectus Supplement.  The Company agrees that it shall, prior to 9:30 a.m.,
New York City Time, on September 28, 2018, file with the SEC a report on
Form 8-K relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company further agrees that it shall, within the time required
under Rule 424(b) under the Securities Act, file with the SEC the Initial
Prospectus Supplement pursuant to Rule 424(b)(5) under the Securities Act, which
Initial Prospectus Supplement shall specifically relate to the Purchase Shares
and shall describe the material terms and conditions of the Transaction

 

12

--------------------------------------------------------------------------------


 

Documents, contain information previously omitted at the time of effectiveness
of the Registration Statement in reliance on Rule 430B under the Securities Act,
and disclose all information relating to the Purchase Shares and the
transactions contemplated by the Transaction Documents required to be disclosed
in the Registration Statement and the Prospectus as of the date of the Initial
Prospectus Supplement, including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Prospectus. The
Company shall provide each Investor with an opportunity to review and comment
upon the final pre-filing draft versions of the Current Report and the Initial
Prospectus Supplement within a reasonable time prior to their filing with the
SEC and the Company shall give reasonable consideration to all such comments.
Each Investor shall use its reasonable best efforts to comment upon the final
pre-filing draft versions of the Current Report and the Initial Prospectus
Supplement within a reasonable time after such Investor receives them from the
Company. Each Investor shall furnish to the Company such information regarding
itself, the Purchase Shares beneficially owned by it and the intended method of
distribution thereof, including any arrangement between such Investor and any
other Person relating to the sale or distribution of the Purchase Shares, as
shall be reasonably requested by the Company in connection with the preparation
and filing of the Current Report and the Initial Prospectus Supplement, and
shall otherwise cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Current Report and
the Initial Prospectus Supplement with the SEC.

 

(b)                                 Blue Sky. The Company shall take all such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to register or qualify (i) the offer and sale of the Purchase Shares to the
Investors under this Agreement and (ii) any subsequent resale of all Purchase
Shares by the Investor, in each case, under applicable securities or “Blue Sky”
laws of the states of the United States in such states as is reasonably
requested by any of the Investors from time to time, and shall provide evidence
of any such action so taken to each of the Investors.

 

(c)                                  Listing/DTC.  The Company shall promptly
secure the listing of all of the Purchase Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall use commercially
reasonable efforts to maintain, so long as any shares of Common Stock shall be
so listed, such listing of all such Purchase Shares. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall promptly, and in no event later than the following Business Day,
provide to each of the Investors copies of any notices it receives from any
Person regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investors copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC and under the Exchange Act or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c).  The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

 

(d)                                 Prohibition of Short Sales and Hedging
Transactions.  During the period specified in Section 3(h), neither the
Investors nor any of their respective agents, representatives or affiliates
shall in any manner whatsoever enter into or effect, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Reserved.

 

(f)                                   Non-Public Information.  Each party hereto
agrees not to disclose any Confidential Information of the other party to any
third party and shall not use the Confidential Information for any purpose other
than in connection with, or in furtherance of, the transactions contemplated
hereby.  Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide any of the Investors or its agents or
counsel with any information that constitutes or might constitute material,
non-public information, unless a simultaneous public announcement thereof is
made by the Company in the manner contemplated by Regulation FD. In the event of
a breach of the foregoing covenant by the Company or any Person acting on its
behalf (as determined in the reasonable good faith judgment of any Investor), in
addition to any other remedy provided herein or in the other Transaction
Documents, if such Investor is holding any Purchase Shares at the time of the
disclosure of material, non-public information, such Investor shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided such Investor shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information, the Company shall have at least 24
hours to publicly disclose such material, non-public information prior to any
such disclosure by such Investor, the Company shall have failed to demonstrate
to such Investor in writing within such time period that such information does
not constitute material, non-public information, and the Company shall have
failed to publicly disclose such material, non-public information within such
time period. None of the Investors shall have any liability to the Company, any
of its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that each of the Investors shall be relying on the foregoing covenants
in effecting transactions in securities of the Company.

 

(g)                                  Subsequent Equity Issuances. From and after
the date of this Agreement until thirty (30) days following the Closing Date,
irrespective of any earlier termination of this Agreement, neither the Company
nor any Subsidiary shall issue, enter into any agreement to issue or announce
the issuance or proposed issuance of any shares of Common Stock or Common
Stock Equivalents (or a combination of units thereof), other than in connection
with an Exempt Issuance. Each of the Investors shall be entitled to seek
injunctive relief against the Company and its Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages,
without the necessity of showing economic loss and without any bond or other
security being required. “Common Stock Equivalents” means any securities of the
Company or its Subsidiaries which entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock. “Exempt Issuance” means the issuance of
(i) Purchase Shares to the Investors pursuant to this Agreement, (ii) shares of
Common Stock, Common Stock Equivalents or other securities to any of the
Investors pursuant to any other existing or future contract, agreement or
arrangement between the Company and such Investor, (iii) shares of Common Stock,
Common Stock Equivalents or other securities upon the exercise, exchange or
conversion of any shares of Common Stock, Common Stock Equivalents or other
securities held by any of the Investor at any time, or (iv) up to $30.0 million
of shares of Common Stock through Leerink Partners LLC, as sales agent, pursuant
to the Sales Agreement, dated October 20, 2017, by and between the Company and
Leerink Partners LLC.

 

(h)                                 Taxes.   The Company shall pay any and all
transfer, stamp or similar taxes that may be payable with respect to the
issuance and delivery of any shares of Common Stock to the Investor made under
this Agreement.

 

14

--------------------------------------------------------------------------------


 

(i)                                     Securities Law Compliance. The Company
shall use its reasonable best efforts to keep the Registration Statement
effective pursuant to Rule 415 promulgated under the Securities Act, and to keep
the Registration Statement and the Prospectus current and available for
issuances and sales of all of the Purchase Shares by the Company to the
Investors, and for the resale of all the Purchase Shares by the Investors, at
all times until the date on which the Investor shall have sold all the Purchase
Shares (the “Registration Period”). Without limiting the generality of the
foregoing, during the Registration Period, the Company shall (a) take all action
necessary to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(g) or 12(b) of the Exchange Act, shall comply with
its reporting and filing obligations under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Exchange Act)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under the Exchange Act, and (b) prepare and
file with the SEC, at the Company’s expense, such amendments (including, without
limitation, post-effective amendments) to the Registration Statement and such
Prospectus Supplements pursuant to Rule 424(b) under the Securities Act, in each
case, as may be necessary to keep the Registration Statement effective pursuant
to Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus current and available for issuances and sales of
all of the Purchase Shares by the Company to the Investor, and for the resale of
all of the Purchase Shares by the Investors, at all times during the
Registration Period (it being hereby acknowledged and agreed that the Company
shall prepare and file with the SEC, at the Company’s expense, immediately prior
to the third anniversary of the initial effective date of the Registration
Statement (the “Renewal Date”), a new Registration Statement relating to the
Purchase Shares, in a form satisfactory to each of the Investors and its
counsel, and the Company shall use its reasonable best efforts to cause such
Registration Statement to be declared effective within 180 days after the
Renewal Date). Each Investor shall furnish to the Company such information
regarding itself, its affiliates, the Purchase Shares beneficially owned by it
and the intended method of distribution thereof as shall be reasonably requested
by the Company in connection with the preparation and filing of any such
amendment to the Registration Statement (or new Registration Statement) or any
such Prospectus Supplement, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any such amendment to the Registration Statement (or new Registration
Statement) or any such Prospectus Supplement. The Company shall comply with all
applicable federal, state and foreign securities laws in connection with the
offer, issuance and sale by the Company of the Purchase Shares contemplated by
the Transaction Documents. Without limiting the generality of the foregoing,
neither the Company nor any of its officers, directors or affiliates will take,
directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which would reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

 

(j)                                    Stop Orders.  The Company shall advise
each of the Investors promptly (but in no event later than 24 hours) and shall
confirm such advice in writing: (i) of the Company’s receipt of notice of any
request by the SEC for amendment of or a supplement to the Registration
Statement, the Prospectus, any Prospectus Supplement or for any additional
information; (ii) of the Company’s receipt of notice of the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, or of the Company’s receipt of any notification of the suspension of
qualification of the Purchase Shares for offering or sale in any jurisdiction or
the initiation or contemplated initiation of any proceeding for such purpose;
and (iii) of the Company becoming aware of the happening of any event, which
makes any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or of the necessity to amend the Registration
Statement or supplement the Prospectus or any Prospectus Supplement to comply
with the Securities Act or any other law. The Company shall not be

 

15

--------------------------------------------------------------------------------


 

required to disclose to the Investors the substance or specific reasons of any
of the events set forth in clauses (i) through (iii) of the immediately
preceding sentence, but rather, shall only be required to disclose that the
event has occurred. If at any time the SEC shall issue any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, the Company shall use its
reasonable best efforts to obtain the withdrawal of such order at the earliest
possible time. The Company shall furnish to each of the Investors, without
charge, a copy of any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement or the
Prospectus, as the case may be.

 

(k)                                 Amendments to Registration Statement;
Prospectus Supplements. Except as provided in this Agreement and other than
periodic and current reports required to be filed pursuant to the Exchange Act,
the Company shall not file with the SEC any amendment to the Registration
Statement or any supplement to the Base Prospectus that refers to any of the
Investors, the Purchase Shares, the Transaction Documents or the transactions
contemplated thereby (including, without limitation, any Prospectus Supplement
filed in connection with the transactions contemplated by the Transaction
Documents), in each case with respect to which (a) such Investor shall not
previously have been advised and afforded the opportunity to review and comment
thereon at least two (2) Business Days prior to filing with the SEC, as the case
may be, (b) the Company shall not have given due consideration to any comments
thereon received from such Investor or its counsel, or (c) such Investor shall
reasonably object, unless the Company reasonably has determined that it is
necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case the Company shall promptly (but in no event later than
24 hours) so inform such Investor, such Investors shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
such Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously furnish to such
Investor a copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for any of the Investors, a Prospectus is required to be delivered in
connection with any acquisition or sale of Purchase Shares by such Investor, the
Company shall not file any Prospectus Supplement with respect to the Purchase
Shares without furnishing to such Investor as many copies of such Prospectus
Supplement, together with the Prospectus, as such Investor may reasonably
request.

 

(l)                                     Prospectus Delivery.  The Company
consents to the use of the Prospectus (and of each Prospectus Supplement
thereto) in accordance with the provisions of the Securities Act and with the
securities or “blue sky” laws of the jurisdictions in which the Purchase Shares
may be sold by the Investors, in connection with the offering and sale of the
Purchase Shares and for such period of time thereafter as a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Purchase Shares. The Company will make available to each of the Investors upon
request, and thereafter from time to time will furnish to each of the Investors,
as many copies of the Prospectus (and each Prospectus Supplement thereto) as
such Investor may reasonably request for the purposes contemplated by the
Securities Act within the time during which the Prospectus is required by the
Securities Act to be delivered in connection with sales of the Purchase Shares.
If during such period of time any event shall occur that in the reasonable
judgment of the Company and its counsel, or in the reasonable judgment of any
Investor and its counsel, is required to be set forth in the Registration
Statement, the Prospectus or any Prospectus Supplement or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of any of the Investors
and its counsel, it is otherwise necessary to amend the Registration Statement
or supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to each of the
Investors, at the Company’s expense, such amendment to the Registration
Statement or such Prospectus Supplement, as applicable, as may be necessary to
reflect any

 

16

--------------------------------------------------------------------------------


 

such change or to effect such compliance. The Company shall have no obligation
to separately advise the Investors of, or deliver copies to the Investors of,
the SEC Documents, all of which the Investors shall be deemed to have notice of.

 

(m)                             Integration. From and after the date of this
Agreement, neither the Company, nor any of its affiliates will, and the Company
shall use its reasonable best efforts to ensure that no Person acting on any of
their behalf will, directly or indirectly, make any offers or sales of any
security or solicit any offers to buy any security, under circumstances that
would cause this offering of the Purchase Shares to be integrated with other
offerings of securities by the Company in a manner that would require
stockholder approval pursuant to the rules and regulations of the Principal
Market on which any of the securities of the Company are listed or designated,
unless stockholder approval is obtained before the closing of such subsequent
transaction in accordance with the rules of such Principal Market.

 

(n)                                 Use of Proceeds. The Company will use the
net proceeds from the offering of the Purchase Shares as described in the
Prospectus.

 

(o)                                 Other Transactions. The Company shall not
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under any of the Transaction Documents to which it is a
party, including, without limitation, the obligation of the Company to deliver
the Purchase Shares to the Investors in accordance with the terms of this
Agreement. From and after the date of this Agreement until the eighteen (18)
month anniversary of the Closing Date, irrespective of any earlier termination
of this Agreement, the Company shall not enter into, announce or recommend to
its stockholders any agreement, plan, arrangement or transaction constituting or
that may be deemed to constitute an “equity line” financing arrangement, whereby
the Company may sell Common Stock or Common Stock Equivalents at a future
determined price, other than with the Investor identified as the “Lead Investor”
on Schedule I hereto (the “Lead Investor”). The Lead Investor shall be entitled
to seek injunctive relief against the Company and its Subsidiaries to preclude
any such agreement, plan, arrangement or transaction, which remedy shall be in
addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required.

 

6.                                      TRANSFER AGENT INSTRUCTIONS.

 

On the Closing Date, the Company shall issue to the Transfer Agent (and any
subsequent transfer agent) irrevocable instructions, in the form heretofore
furnished to the Company, to issue the Purchase Shares in accordance with the
terms of this Agreement (the “Irrevocable Transfer Agent Instructions”). All
Purchase Shares to be issued to or for the benefit of the Investors pursuant to
this Agreement shall be issued as DWAC Shares. The Company represents and
warrants to each of the Investors that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 6 will be given by the
Company to the Transfer Agent with respect to the Purchase Shares, and the
Purchase Shares shall otherwise be freely transferable on the books and records
of the Company. Certificates and any other instruments evidencing the Purchase
Shares shall not bear any restrictive or other legend.  If any Investor effects
a sale, assignment or transfer of the Purchase Shares, the Company shall permit
the transfer and shall promptly instruct the Transfer Agent (and any subsequent
transfer agent) to issue DWAC Shares in such name and in such denominations as
specified by such Investor to effect such sale, transfer or assignment. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investors. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 6 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 6, that each of the Investors shall be
entitled, in addition to all other available

 

17

--------------------------------------------------------------------------------


 

remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required. The Company shall cause
its counsel to issue the legal opinion referred to in the Irrevocable Transfer
Agent Instructions to the Transfer Agent (and any subsequent transfer agent) to
the extent required or requested by the Transfer Agent (or any subsequent
transfer agent). Any fees (with respect to the Transfer Agent, counsel to the
Company or otherwise) associated with the issuance of such opinion shall be
borne by the Company.

 

7.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO ISSUE AND SELL THE PURCHASE SHARES.

 

The obligation of the Company hereunder to issue and sell the Purchase Shares to
the Investors on the Closing Date is subject to the satisfaction or, where
legally permissible, the waiver of each of the following conditions:

 

(a)                                 Each of the Investors shall have executed
this Agreement and delivered the same to the Company;

 

(b)                                 No stop order with respect to the
Registration Statement shall be pending or threatened by the SEC; and

 

(c)                                  The representations and warranties of the
Investors shall be true and correct in all material respects as of the date
hereof and as of the Closing Date as though made at that time.

 

8.                                      CONDITIONS TO THE INVESTORS’ SEVERAL AND
NOT JOINT OBLIGATION TO PURCHASE THE PURCHASE SHARES.

 

The several and not joint obligation of each Investor under this Agreement to
purchase the number of Purchase Shares set forth opposite its name on Schedule I
hereto is subject to the satisfaction or, where legally permissible, the waiver
of each of the following conditions:

 

(a)                                 The Company shall have executed each of the
Transaction Documents to which it is a party and delivered the same to each of
the Investors;

 

(b)                                 The Common Stock shall be listed or quoted
on the Principal Market, trading in the Common Stock shall not have been within
the last 365 days suspended by the SEC or the Principal Market, and all Purchase
Shares to be issued by the Company to the Investors pursuant to this Agreement
shall have been, if applicable, approved for listing or quotation on the
Principal Market in accordance with the applicable rules and regulations of the
Principal Market, subject only to official notice of issuance;

 

(c)                                  Each of the Investors shall have received
the opinions of the Company’s legal counsel dated as of the Closing Date
substantially in the form heretofore agreed by the parties hereto;

 

(d)                                 The representations and warranties of the
Company shall be true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 4 above, in which case, the portion of such
representations and warranties so qualified shall be true and correct without
further qualification) as of the date hereof and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.  The Investors

 

18

--------------------------------------------------------------------------------


 

shall have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Closing Date, to the foregoing effect in the form
attached hereto as Exhibit A;

 

(e)                                  The Board of Directors of the Company shall
have adopted resolutions in substantially the form previously provided to the
Investors, which shall be in full force and effect without any amendment or
supplement thereto as of the Closing Date;

 

(f)                                   The Irrevocable Transfer Agent
Instructions shall have been delivered to and acknowledged in writing by the
Company and the Company’s Transfer Agent;

 

(g)                                  The Company shall have delivered to the
Investors a certificate evidencing the incorporation and good standing of the
Company in the State of Delaware issued by the Secretary of State of the State
of Delaware as of a date within ten (10) Business Days of the Closing Date;

 

(h)                                 The Company shall have delivered to the
Investors a certified copy of the Certificate of incorporation as certified by
the Secretary of State of the State of Delaware within ten (10) Business Days of
the Closing Date;

 

(i)                                     The Company shall have delivered to the
Investors a secretary’s certificate executed by the Secretary of the Company,
dated as of the Closing Date, in the form attached hereto as Exhibit B;

 

(j)                                    The Registration Statement shall be
effective and no stop order with respect to the Registration Statement shall be
pending or threatened by the SEC. The Company shall have a maximum dollar amount
certain of securities, including the Purchase Shares, registered under the
Registration Statement which is sufficient to issue to the Investors not less
than all of the Purchase Shares to be purchased under the Purchase Agreement.
The Current Report and the Initial Prospectus Supplement each shall have been
filed with the SEC, as required pursuant to Section 5(a), and copies of the
Prospectus shall have been delivered to the Investors in accordance with
Section 5(l) hereof. The Prospectus shall be current and available for the
issuance and sale of all of the Purchase Shares by the Company to the Investors,
and for the resale of all of the Purchase Shares by the Investors. Any other
Prospectus Supplements required to have been filed by the Company with the SEC
under the Securities Act at or prior to the Closing Date shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Securities Act. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC at or during the 12-month period immediately preceding the
Closing Date pursuant to the reporting requirements of the Exchange Act shall
have been filed with the SEC within the applicable time periods prescribed for
such filings under the Exchange Act, including any applicable extension periods
contemplated by the Exchange Act;

 

(k)                                 The Company shall be eligible to transfer
its Common Stock, including all of the Purchase Shares, electronically as DWAC
Shares;

 

(l)                                     All federal, state and local
governmental laws, rules and regulations applicable to the transactions
contemplated by the Transaction Documents and necessary for the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby in accordance with the terms thereof shall
have been complied with, and all consents, authorizations and orders of, and all
filings and registrations with, all federal, state and local courts or
governmental agencies and all federal, state and local regulatory or
self-regulatory agencies necessary for the execution, delivery and performance
of the Transaction Documents and the consummation of the transactions
contemplated thereby in accordance with the terms thereof shall have been
obtained or made, including, without limitation, in each case those required
under the Securities Act, the Exchange Act, applicable state securities

 

19

--------------------------------------------------------------------------------


 

or “Blue Sky” laws or applicable rules and regulations of the Principal Market,
or otherwise required by the SEC, the Principal Market or any state securities
regulators;

 

(m)                             No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any federal, state, local or foreign court or governmental
authority of competent jurisdiction which prohibits the consummation of or which
would materially modify or delay any of the transactions contemplated by the
Transaction Documents;

 

(n)                                 No action, suit or proceeding before any
federal, state, local or foreign arbitrator or any court or governmental
authority of competent jurisdiction shall have been commenced or threatened, and
no inquiry or investigation by any federal, state, local or foreign governmental
authority of competent jurisdiction shall have been commenced or threatened,
against the Company, or any of the officers, directors or affiliates of the
Company, seeking to restrain, prevent or change the transactions contemplated by
the Transaction Documents, or seeking material damages in connection with such
transactions;

 

(o)                                 No Person shall have commenced a proceeding
against the Company pursuant to or within the meaning of any Bankruptcy Law;

 

(p)                                 The Company, pursuant to or within the
meaning of any Bankruptcy Law, shall not have (i) commenced a voluntary case,
(ii) consented to the entry of an order for relief against it in an involuntary
case, (iii) consented to the appointment of a Custodian of it or for all or
substantially all of its property, or (iv) made a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due; and

 

(q)                                 A court of competent jurisdiction shall not
have entered an order or decree under any Bankruptcy Law that (i) is for relief
against the Company in an involuntary case, (ii) appoints a Custodian of the
Company or for all or substantially all of its property, or (iii) orders the
liquidation of the Company or any Subsidiary.

 

9.                                      INDEMNIFICATION.

 

In consideration of the Investors’ execution and delivery of this Agreement and
acquiring the Purchase Shares, and in addition to all of the Company’s other
obligations under the Transaction Documents to which it is a party, the Company
shall defend, protect, indemnify and hold harmless each Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
the Transaction Documents) (collectively, the “Indemnitees”) from and against
any and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to: (a) any misrepresentation or
breach of any representation or warranty made by the Company in any of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in any of the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of any of the Transaction Documents or any other certificate,
instrument or  document contemplated hereby or thereby, (d) any violation of the
Securities Act, the Exchange Act, state securities or “Blue Sky” laws, or the
rules and regulations of the Principal Market in connection with the
transactions contemplated by the Transaction Documents by the Company or any of
its affiliates, officers, directors or employees, (e) any untrue statement or
alleged untrue statement of a

 

20

--------------------------------------------------------------------------------


 

material fact contained, or incorporated by reference, in the Registration
Statement or any amendment thereto or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (f) any untrue statement or alleged untrue statement of a
material fact contained, or incorporated by reference, in the Prospectus, or any
omission or alleged omission to state therein, or in any document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided, however, that (I) the indemnity contained
in clause (c) of this Section 9 shall not apply to any Indemnified Liabilities
which directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d),
(e) and (f) of this Section 9 shall not apply to any Indemnified Liabilities of
an Investor to the extent, but only to the extent, arising out of or based upon
any untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of such Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto with respect to the Lead Investor is the
only written information furnished to the Company by or on behalf of the Lead
Investor expressly for use in the Initial Prospectus Supplement), if the
Prospectus was timely made available by the Company to such Investor pursuant to
Section 5(l), (III) the indemnity contained in clauses (d), (e) and (f) of this
Section 9 shall not inure to the benefit of an Investor to the extent such
Indemnified Liabilities are based on a failure of such Investor to deliver or to
cause to be delivered the Prospectus made available by the Company, if such
Prospectus was timely made available by the Company pursuant to Section 5(l),
and if delivery of the Prospectus by such Investor was required under the
Securities Act with respect to the Purchase Shares and such delivery by such
Investor would have cured the defect giving rise to such Indemnified
Liabilities, and (IV) the indemnity in this Section 9 shall not apply to amounts
paid in settlement of any claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  Any required
indemnification payment for any particular claim shall be made within thirty
(30) days from the date an Investor makes a written request for it. A
certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by an Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to such
Investor. If any action shall be brought against any Indemnitee in respect of
which indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

10.                               RESERVED.

 

11.                               TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)                                 If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for

 

21

--------------------------------------------------------------------------------


 

the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, this Agreement
shall automatically terminate without any liability or payment to the Company
(except as set forth below) without further action or notice by any Person.

 

(b)                                 In the event that the Closing shall not have
occurred on or before October 12, 2018, due to the failure to satisfy the
conditions set forth in Sections 7 and 8 above with respect to the Closing,
either the Company, on the one hand, or any Investor, on the other hand, shall
have the option to terminate this Agreement at the close of business on such
date or thereafter without liability of any party to any other party (except as
set forth below); provided, however, that the right to terminate this Agreement
under this Section 11(b) shall not be available to any party if such party is
then in breach of any covenant or agreement contained in this Agreement or any
representation or warranty of such party contained in this Agreement fails to be
true and correct such that the conditions set forth in Section 7(c) or
Section 8(d), as applicable, could not then be satisfied. Any termination of
this Agreement pursuant to this Section 11(b) shall be effected by written
notice from the Company to each of the Investors, or any Investor to the Company
and each of the other Investors, as the case may be, setting forth the basis for
the termination hereof.

 

The representations and warranties and covenants of the Company and the
Investors contained in Sections 3, 4, 5, and 6 hereof, the indemnification
provisions set forth in Section 9 hereof and the agreements and covenants set
forth in Sections 10, 11 and 12, shall survive the Closing and any termination
of this Agreement.  No termination of this Agreement shall be deemed to release
the Company or any Investor from any liability for intentional misrepresentation
or willful breach by such party of any of the Transaction Documents to which it
is a party.

 

12.                               MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Illinois, County of Cook, for the adjudication of any dispute hereunder or under
the other Transaction Documents or in connection herewith or therewith, or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and the other
Transaction Documents and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature or

 

22

--------------------------------------------------------------------------------


 

signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement; Amendment.  This
Agreement and the other Transaction Documents supersede all other prior oral or
written agreements among the Investors, the Company, their respective affiliates
and Persons acting on their behalf with respect to the subject matter hereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any of the Investors makes any
representation, warranty, covenant or undertaking with respect to such matters. 
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
or the other Transaction Documents may be amended other than by a written
instrument signed by each of the parties hereto or thereto.

 

(f)                                   Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered:
(i) upon receipt when delivered personally; (ii) upon receipt when sent by
facsimile or email (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses for such communications shall be:

 

If to the Company:

 

Axsome Therapeutics, Inc.

25 Broadway, 9th Floor

New York, New York 10004

Telephone:                                   (212) 332-3241

Facsimile:                                         (212) 320-6270

E-mail:                                                       
npizzie@axsome.com

Attention:                                         Nick Pizzie, Chief Financial
Officer

 

With a copy to (which shall not constitute notice or service of process):

 

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey 07078

Telephone:                                   (973) 307-3004

Facsimile:                                         (973) 520-2551

E-mail:                                                       
emilio.ragosa@dlapiper.com

Attention:                                         Emilio Ragosa, Esq.

 

If to an Investor, to its address set forth opposite its name on Schedule I
hereto, with copies to such Investor’s representatives as set forth on Schedule
I hereto,

 

23

--------------------------------------------------------------------------------


 

With a copy for informational purposes only to (which shall not constitute
notice or service of process):

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone:                                   (212) 692-6267

Facsimile:                                         (212) 983-3115

E-mail:                                                       
ajmarsico@mintz.com

Attention:                                         Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone:                                   718-921-8300

Facsimile:                                         718-765-8782

Attention:                                         Ian McKay

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or email or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and any permitted
successors and assigns of the Company.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each of the Investors, including by merger or consolidation.  None of
the Investors may assign its rights or obligations under this Agreement.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and any permitted
successors and assigns of the Company and, except as set forth in Section 9, is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i)                                     Publicity.  The Company shall afford
each of the Investors and its counsel with the opportunity to review and comment
upon the form and substance of, and shall give reasonable consideration to all
such comments from such Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
such Investor, its purchases hereunder or any aspect of the Purchase Shares, any
of the Transaction Documents or the transactions contemplated thereby, not less
than 24 hours prior to the issuance, filing or public disclosure thereof. Each
Investor must be provided with a final version of any such press release, SEC
filing or other public disclosure at least 24 hours prior to any release, filing
or use by the Company thereof. The Company agrees and acknowledges that its
failure to fully comply with this provision constitutes a Material Adverse
Effect.  Except as contemplated in Section 5(f) hereof, no Investor shall issue
a press release or any other public disclosure regarding this Agreement or the
substance hereof without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

24

--------------------------------------------------------------------------------


 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 No Financial Advisor, Placement Agent,
Broker or Finder.    The Company represents and warrants to each of the
Investors that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  Each
Investor, severally and only with respect to itself and not jointly, represents
and warrants to the Company that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby. 
The Company shall pay, and hold each of the Investors harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out of pocket expenses) arising in connection with any such claim.

 

(l)                                     No Strict Construction.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.

 

(m)                             Remedies, Other Obligations, Breaches and
Injunctive Relief.  The Investors’ remedies provided in this Agreement,
including, without limitation, the Investors’ remedies provided in Section 9,
shall be cumulative and in addition to all other remedies available to the
Investors under this Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief), no remedy of any of the
Investors contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit any
Investor’s right to pursue actual damages for any failure by the Company to
comply with the terms of this Agreement.  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Investors
and that the remedy at law for any such breach may be inadequate.  The Company
therefore agrees that, in the event of any such breach or threatened breach, any
Investor shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

(n)                                 Enforcement Costs.  If: (i) this Agreement
is placed by any Investor in the hands of an attorney for enforcement or is
enforced by any Investor through any legal proceeding; (ii) an attorney is
retained to represent any Investor in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors’ rights and involving a
claim under this Agreement; or (iii) an attorney is retained to represent any
Investor in any other proceedings whatsoever in connection with this Agreement,
then the Company shall pay to such Investor, as incurred by such Investor, all
reasonable costs and expenses including attorneys’ fees incurred in connection
therewith, in addition to all other amounts due hereunder. If this Agreement is
placed by the Company in the hands of an attorney for enforcement against an
Investor or is enforced by the Company against an Investor through any legal
proceeding, then such Investor against whom this Agreement is so enforced shall
pay to the Company, as incurred by the Company, all reasonable costs and
expenses including reasonable attorneys’ fees incurred in connection therewith,
in addition to all other amounts due hereunder.

 

(o)                                 Waivers.  No provision of this Agreement may
be waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought.  No failure or delay in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial

 

25

--------------------------------------------------------------------------------


 

exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

(p)                                 Independent Nature of Investors’ Obligations
and Rights.  The obligations of each Investor under the Transaction Documents
are several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as, and
the Company acknowledges that the Investors do not so constitute, a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Investors are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated by
the Transaction Documents or any matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Investor to
purchase Purchase Shares pursuant to the Transaction Documents has been made by
such Investor independently of any other Investor. Each Investor acknowledges
that no other Investor has acted as agent for such Investor in connection with
such Investor making its investment hereunder and that no other Investor will be
acting as agent of such Investor in connection with monitoring such Investor’s
investment in the Purchase Shares or enforcing its rights under the Transaction
Documents. The Company and each Investor confirms that each Investor has
independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such
purpose.  The use of a single agreement to effectuate the purchase and sale of
the Purchase Shares contemplated hereby was solely in the control of the
Company, not the action or decision of any Investor, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Investor.  It is expressly understood and agreed that each provision
contained in this Agreement and in each other Transaction Document is between
the Company and an Investor, solely, and not between the Company and the
Investors collectively and not between and among the Investors.

 

(q)                                 Counsel to Lead Investor.  It is expressly
understood and agreed by the Company and each of the Investors that Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C. has acted as counsel and has
rendered legal advice only to the Lead Investor, and not to the Company, any
other Investor or any other Person in connection with the transactions
contemplated by the Transaction Documents, and that each of the Company and each
Investor other than the Lead Investor has relied for such matters on the advice
of its own respective legal counsel.

 

*     *     *     *     *

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investors and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

 

 

AXSOME THERAPEUTICS, INC.

 

 

 

By:

 

 

Name: Herriot Tabuteau, M.D.

 

Title: Chief Executive Officer

 

 

 

 

 

INVESTORS:

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Investors

 

Name and Address of Investor

 

Purchase
Shares

 

Purchase
Amount

 

State of
Residence

 

Copies of Notices to:

 

 

\

 

[         ]

 

$

 

 

 

 

 

 

--------------------------------------------------------------------------------